Name: Commission Delegated Regulation (EU) 2017/1961 of 2 August 2017 amending Regulation (EC) No 606/2009 as regards certain oenological practices
 Type: Delegated Regulation
 Subject Matter: environmental policy;  food technology;  marketing;  agricultural activity;  beverages and sugar;  agricultural structures and production;  chemistry;  consumption
 Date Published: nan

 28.10.2017 EN Official Journal of the European Union L 279/25 COMMISSION DELEGATED REGULATION (EU) 2017/1961 of 2 August 2017 amending Regulation (EC) No 606/2009 as regards certain oenological practices THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 75(2) and (3)(g) thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 (2), authorised oenological practices are laid down in Annex I A to that Regulation. The International Organisation of Vine and Wine (OIV) has adopted 12 oenology resolutions that were included in the Council Decision of 7 October 2016 among which two new oenological practices, concerning the use of filter plates containing zeolites y-faujasite to adsorb haloanisoles and the treatment of wine with potassium polyaspartate. In order to take account of technical progress and to provide Union producers with the same possibilities as those available to third-country producers, those new oenological practices should be authorised in the Union under the conditions of use defined by the OIV. (2) In accordance with Article 80(3)(b) of Regulation (EU) No 1308/2013, when authorising oenological practices for wine, the Commission has to take into account the protection of human health. The use of food additives should comply with Regulation (EC) No 1333/2008 of the European Parliament and of the Council (3). Potassium polyaspartate was not included in the Union list of food additives approved for use in foods set out in Annex II to Regulation (EC) No 1333/2008. However, Annex II to Regulation (EC) No 1333/2008 has recently been amended by Commission Regulation (EU) 2017/1399 (4) to include it in that Union list of food additives. Therefore, the treatment of wine with potassium polyaspartate can now be authorised in the Union. (3) Regulation (EC) No 606/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I A to Regulation (EC) No 606/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (3) Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). (4) Commission Regulation (EU) 2017/1399 of 28 July 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council and the Annex to Commission Regulation (EU) No 231/2012 as regards potassium polyaspartate (OJ L 199, 29.7.2017, p. 8). ANNEX Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) in the table, the following rows 57 and 58 are added: 1 2 3 Oenological practice Conditions of use Limits on use Applications 57 Use of filter plates containing zeolites y-faujasite to adsorb haloanisoles Under the conditions laid down in Appendix 23 58 Treatment with potassium polyaspartate in wine Under the conditions laid down in Appendix 24 No more than 10 g/hl (2) the following Appendices 23 and 24 are added: Appendix 23 Requirements for the use of filter plates containing zeolites y-faujasite The purpose of the use of a filter plate containing zeolites Y-faujasite applied during filtration is to reduce the concentration of haloanisoles responsible for off-flavour in wines, below their sensory perception threshold. Prescriptions: (a) The treatment should be carried out on clarified wines; (b) the filter plates should be cleaned and disinfected before filtration; (c) the application of zeolites Y-faujasite should comply with the prescriptions in the International Oenological Codex. Appendix 24 Requirements for the treatment with potassium polyaspartate in wine The purpose of the addition of potassium polyaspartate to wines is to contribute to the tartaric stabilization of wines. Prescriptions: (a) The optimum dose of potassium polyaspartate used to stabilize wines, also those with a high degree of tartaric instability, must not exceed 10 g/hL. At higher doses, the potassium polyaspartate's (KPA) stabilizing performance is not improved and, in some cases, an increase of wine turbidity could be induced; (b) for red wines with high colloidal instability, prior treatment with bentonite is recommended; (c) the application of potassium polyaspartate must be in accordance with the prescriptions of the International Oenological Codex.